Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 02/03/21. Claims 1-7, 9-20, and 22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A thin film transistor comprising: a substrate; a gate electrode supported by the substrate; a gate insulating layer covering the gate electrode; a semiconductor layer disposed on the gate insulating layer, the semiconductor layer including a first region, a second region, and a channel region that is located between the first region and the second region; a first contact layer disposed above the first region of the semiconductor layer; a second contact layer disposed above the second region of the semiconductor layer; a source electrode disposed on the first contact layer, the source electrode being electrically connected to the first region via the first contact layer; and a drain electrode disposed on the second contact layer, the drain electrode being electrically connected to the second region via the second contact layer, wherein, the first and second contact layers each have a multilayer structure; the multilayer structure a first amorphous silicon layer that is directly in contact with the source electrode or the drain electrode.; N (where N is an integer equal to or greater than 1) two-layer structures S(n) (where n is an integer not smaller than 1 and not greater than N), each two-layer structure S(n) comprising a second amorphous silicon layer and a third amorphous silicon layer that is directly in contact with an upper face of the second amorphous silicon layer, and a fourth amorphous silicon layer that is directly in contact with the first region or the second region of the semiconductor layer; and the relationship C2(n)<C3(n)<C1 is satisfied for any given n, where C2(n) is a concentration of an n type impurity contained in the second amorphous silicon layer of each of the two-layer structures S(n); C3(n) is a concentration of an n type impurity contained in the third amorphous silicon layer; and C1 is a concentration of an n type impurity contained in the first amorphous silicon layer; and the relationship C3(n)<C4 is satisfied for any given n, where C4 is a concentration of an n type impurity contained in the fourth amorphous silicon layer, as recited in claim 1. Claims 2-7, 9-11, 17-19, and 20 depend from claim 1 and are also allowable. 
A thin film transistor comprising: a substrate; a gate electrode supported by the substrate; a gate insulating layer covering the gate electrode; a semiconductor layer disposed on the gate insulating layer, the semiconductor layer including a first region, a second region, and a channel region that is located between the first region and the second region; a first contact layer disposed above the first region of the semiconductor layer; a second contact layer disposed above the second region of the semiconductor layer; a source electrode disposed on the first contact layer, the source electrode being electrically connected to the first region via the first contact layer; and a drain electrode disposed on the second contact layer, the drain electrode being electrically connected to the second region via the second contact layer, wherein, the first contact layer and the second contact layer are each an amorphous silicon layer containing an n type impurity; the amorphous silicon layer includes an upper contact region which is in contact with the source electrode or the drain electrode and in which the concentration of the n type impurity is R1 or more, and a concentration-modulated region which is located between the upper contact region and the semiconductor layer and in which a concentration profile of the n type impurity varies along a depth direction from the source electrode or the drain electrode toward the semiconductor layer, and 

a lower contact region which is directly in contact with the first region or the second region of the semiconductor layer and in which the concentration of the n type impurity is R4 or more;
the concentration-modulated region includes two or more first gradient regions including a portion where the concentration along the depth direction decreases from R3 to R2 within a range of 20 nm and two or more second gradient regions including a portion where the concentration along the depth direction increases from R2 to R3 within a range of 20 nm, the first gradient regions and the second gradient regions alternating with each other; and
the concentrations R1, R2 and R3 satisfy the relationship R2<R3<R1; and the concentrations R3 and R4 satisfy the relationship R3<R4, as recited in claim 12. Claims 13, 14 and 22 depend from claim 12 and are also allowable.
A thin film transistor comprising:
a substrate;
a gate electrode supported by the substrate;
a gate insulating layer covering the gate electrode;
a semiconductor layer disposed on the gate insulating layer, the semiconductor layer including a first region, a second region, and a channel region that is located between the first region and the second region;
a first contact layer disposed above the first region of the semiconductor layer, the first contact layer containing an n type impurity;
a second contact layer disposed above the second region of the semiconductor layer, the second contact layer containing an n type impurity,
a source electrode disposed on the first contact layer, the source electrode being electrically connected to the first region via the first contact layer; and
a drain electrode disposed on the second contact layer, the drain electrode being electrically connected to the second region via the second contact layer, wherein, the first and second contact layers each have a multilayer structure; the multilayer structure includes-including a first amorphous silicon layer that is directly in contact with the source electrode or the drain electrode.; the multilayer structure includes N (where N is an integer equal to or greater than 1) two-layer structures S(n) (where n is an integer not smaller than 1 and not greater than N), each two-layer structure S(n) comprising a second amorphous silicon layer and a third amorphous silicon layer that is directly in contact with an upper face of the second amorphous silicon layer, and a fourth amorphous silicon layer that is directly in contact with the first region or the second region of the semiconductor layer; and the relationship p2(n)>p3(n)>p1 is satisfied for any given n, where p2(n) is an electrical resistivity of the second amorphous silicon layer of each of the two-layer structures S(n); p3(n) is an electrical resistivity of the third amorphous silicon layer; and p1 is an electrical resistivity of the first amorphous silicon layer; and the relationship p3(n)>p4 is satisfied for any given n, where p4 is an electrical resistivity of the forth amorphous silicon layer, as recited in claim 15. Claims 16 depends from claim 15 and is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
L(US 20170162707 A1) discloses An amorphous silicon semiconductor thin-film transistor (TFT) backboard structure, comprising: a base plate, a gate electrode formed on the base plate, a gate insulation layer set on and covering the gate electrode and the base plate, a semiconductor layer formed on the gate insulation layer and located above the gate electrode, and a source electrode and a drain electrode formed on the gate insulation layer and each in contact with an upper surface of the semiconductor layer, wherein the semiconductor layer comprises a multi-layer structure, which comprises a bottom amorphous silicon layer in contact with the gate insulation layer, an N-type heavily-doped amorphous silicon layer in contact with the source electrode and the drain electrode, at least two N-type lightly-doped amorphous silicon layers sandwiched between the bottom amorphous silicon layer and the N-type heavily-doped amorphous silicon layer, a first intermediate amorphous silicon layer separating every two adjacent ones of the lightly-doped amorphous silicon layers, and a second intermediate amorphous silicon layer separating the N-type heavily-doped amorphous silicon layer from the one of the lightly-doped amorphous silicon layers that is closest to the N-type heavily-doped amorphous silicon layer; and a channel section formed in the middle of the semiconductor layer and extending through the N-type heavily-doped amorphous silicon layer, the second intermediate amorphous silicon layer, the first intermediate amorphous silicon layer, and all the N-type lightly-doped amorphous silicon layers; wherein the number of the N-type lightly-doped amorphous silicon layers is two; wherein the base plate comprises a glass plate; wherein the gate electrode, the source electrode, and the drain electrode are formed of materials that comprise one of molybdenum, titanium, aluminum, and copper or a stack of multiple ones thereof; and wherein the gate insulation layer is formed of a material comprising silicon nitride, silicon oxide, or a combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813